                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-72-FDW

JESSE J. MONTGOMERY,                 )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                               ORDER
M. LOLLEY, et al.,                   )
                                     )
            Defendants.              )
____________________________________ )

          THIS MATTER is before the Court on its September 13, 2018, Order requiring Plaintiff

to either return the filled-out summons forms to the Clerk of Court or to show cause why he has

failed to do so. (Doc. No. 7). The Order warned Plaintiff that failing to respond within 14 days

would result in this case’s dismissal without prejudice and without further notice. (Id.). Plaintiff

was mailed copies of the Order on initial review, (Doc. No. 5), and the September 13 Order, both

of which were returned as undeliverable. See (Doc. Nos. 6, 8). Plaintiff has not responded to the

September 13 Order and the time to do so has expired. Moreover, telephonic inquiry to Plaintiff’s

address of record at the Henderson County Detention Center reveals that Plaintiff has been released

and his whereabouts are unknown. See (Doc. No. 6). It appears that Plaintiff has abandoned this

action.




                                                 1
                          IT IS, THEREFORE, ORDERED that:

                          (1) This action is dismissed without prejudice for Plaintiff’s failure to respond to this

                             Court’s Order dated September 13, 2018.

                          (2) The Clerk of this Court is directed to terminate this action.


Signed: October 2, 2018




                                                                    2
